Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 10, 2003, which denied claimant’s application to reopen a previous decision denying his request for unemployment insurance benefits.
By decision dated November 29, 2002, the Unemployment Insurance Appeal Board found that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment as a waiter after a disagreement with the restaurant owner over how the tips were divided on a particular night. In a decision dated February 10, 2003, the Board denied claimant’s subsequent application to reopen and reconsider its prior decision. This appeal ensued.
Inasmuch as the record establishes that claimant failed to apply for reopening of the Board’s initial decision within 30 days, claimant’s attempt to argue the merits of the November 29, 2002 decision are not subject to review by this Court (see Matter of Woodcock [Commissioner of Labor], 298 AD2d 755 [2002], lv dismissed 99 NY2d 610 [2003]; Matter of Mclntire [Commissioner of Labor], 284 AD2d 703 [2001]). Furthermore, we find no reason to disturb the Board’s decision as claimant alleges no abuse of discretion in the Board’s denial of his application to reopen (see id.).
Mercure, J.P., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.